Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 14, 2016

The Court of Appeals hereby passes the following order:

A16A0310. In the Interest of K. F., a child.

      Anitra Freeman, the mother of K. F., appealed from the order of the Juvenile
Court in a dependency proceeding pursuant to OCGA § 15-11-100 et seq. The Court
adjudicated K. F. as a dependent child, and awarded temporary custody of the
dependent child to the Georgia Department of Human Services pending receipt of a
relative search report. Freeman contends there was insufficient evidence to support
the finding of dependency and the award of custody.
      K. F., who was born on April 10, 1998, was 17 years old when the Juvenile
Court entered the order, and, on April 10, 2016, reached the age of 18 years during
the pendency of this appeal. Having attained legal majority at the age of 18, K. F. is
no longer a child over which the Juvenile Court has jurisdiction in a dependency
proceeding (OCGA §§ 15-11-2 (10); 15-11-10) or over which a parent has the right
to custody. OCGA §§ 19-7-1 (a); 39-1-1 (a). Accordingly, the issues raised in this
appeal are moot, and the appeal is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            04/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.